Name: Commission Regulation (EC) NoÃ 1403/2007 of 28 November 2007 reopening the fishery for red seabream in ICES zones VI, VII and VIII (Community waters and waters not under the sovereignty or jurisdiction of third countries) by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 29.11.2007 EN Official Journal of the European Union L 311/33 COMMISSION REGULATION (EC) No 1403/2007 of 28 November 2007 reopening the fishery for red seabream in ICES zones VI, VII and VIII (Community waters and waters not under the sovereignty or jurisdiction of third countries) by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (3), lays down quotas for 2007 and 2008. (2) On 22 October 2007 Spain notified the Commission, pursuant to Article 21(2) of Regulation (EEC) No 2847/93, that it would close the fishery for red seabream in the waters of ICES zones VI, VII and VIII (Community waters and waters not under the sovereignty or jurisdiction of third countries) from 19 October 2007. (3) On 13 November 2007 the Commission, pursuant to Article 21(3) of Regulation (EEC) No 2847/93 and Article 26(4) of Regulation (EC) No 2371/2002, adopted Regulation (EC) No 1328/2007 (4) prohibiting fishing for red seabream in the waters of ICES zones VI, VII and VIII (Community waters and waters not under the sovereignty or jurisdiction of third countries) by vessels flying the flag of Spain or registered in Spain. (4) According to the information received by the Commission from the Spanish authorities, a quantity of red seabream is still available in the Spanish quota in ICES zones VI, VII and VIII (Community waters and waters not under the sovereignty or jurisdiction of third countries). Consequently, fishing for red seabream in these waters by vessels flying the flag of Spain or registered in Spain should be authorised. (5) This authorisation should take effect on 30 October 2007, in order to allow the quantity of red seabream in question to be fished before the end of the current year. (6) Commission Regulation (EC) No 1328/2007, should be repealed with effect from 30 October 2007, HAS ADOPTED THIS REGULATION: Article 1 Repeal Regulation (EC) No 1328/2007 is hereby repealed. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 30 October 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2007. For the Commission Fokion FOTIADIS Director-General for Fisheries and Maritime Affairs (1) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11), as corrected by OJ L 36, 8.2.2007, p. 6. (3) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 898/2007 (OJ L 196, 28.7.2007, p. 22). (4) OJ L 295, 14.11.2007, p. 3. ANNEX No 81 - Reopening Member State SPAIN Stock SBR/678- Species Red seabream (Pagellus bogaraveo) Zone Community waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII and VIII Date 30.10.2007